FILED
                            NOT FOR PUBLICATION
                                                                             FEB 10 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SOVANNY PAL,                                     No.   16-73460

              Petitioner,                        Agency No. A095-195-265

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 6, 2020**
                               Pasadena, California

Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      Sovanny Pal petitions for review of the Board of Immigration Appeal’s

(“BIA”) dismissal of her appeal from the immigration judge’s (“IJ”) denial of her

application for adjustment of status based on the frivolous asylum bar. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252, and we deny the petition. Because the parties

are familiar with the factual history of this proceeding we need not recount it here.

      We review de novo whether the BIA properly applied the Matter of Y-L-, 24

I & N Dec. 151, 155 (BIA 2007), framework in determining that Pal filed a

frivolous asylum application. See Kulakchyan v. Holder, 730 F.3d 993, 995 (9th

Cir. 2013) (per curiam). The BIA properly concluded that Pal had notice of the

consequences of filing a frivolous application, and its specific finding that she

deliberately fabricated the application was supported by a preponderance of the

evidence; Pal was also given the opportunity to explain the discrepancies in her

application. Id. n.1.

      Pal had notice of the consequences when she signed her asylum application

beneath a bold-print warning of the consequences of filing a frivolous application

and when she affirmed that she was aware of those consequences at her asylum

interview. See Cheema v. Holder, 693 F.3d 1045, 1049 (9th Cir. 2012); see also

Kulakchyan, 730 F.3d at 995. The BIA’s specific finding that Pal filed a frivolous

application is supported by substantial evidence, including the fact that Pal

renewed her fabricated application after she purportedly knew of its contents. See

Ahir v. Mukasey, 527 F.3d 912, 918 (9th Cir. 2008). The record indicates that both

the initial IJ before whom Pal appeared and the BIA sufficiently notified Pal that


                                           2
her application would likely be considered frivolous, and she had the opportunity

to submit additional materials to refute a frivolousness finding.

      We deny Pal’s petition as to her due process claim that she did not have

adequate notice and opportunity to respond to the allegations of frivolousness. Cf.

Kulakchyan, 730 F.3d at 996 (holding that the petitioner had “several months to

craft her explanation in response” to the government’s motion to pretermit her

application for asylum based on the frivolous asylum bar, and this time period gave

her a sufficient opportunity to respond).

      We lack jurisdiction to consider Pal’s claim that her due process rights were

violated by inadequate translation at her asylum interviews because she did not

exhaust her administrative remedies. Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      PETITION DENIED.




                                            3